Citation Nr: 0313733	
Decision Date: 06/24/03    Archive Date: 06/30/03

DOCKET NO.  01-06 911	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania

THE ISSUE

Entitlement to a waiver of recovery of an overpayment of 
Department of Veterans Affairs pension benefits, in the 
amount of $99,198.00


WITNESSES AT HEARING ON APPEAL

Appellant and his Wife.


ATTORNEY FOR THE BOARD

L. H. Eskenazi, Counsel


INTRODUCTION

The veteran had active service from June 1952 to June 1955.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a December 2000 decision by the 
Committee on Waivers and Compromises (Committee) of the 
Department of Veterans Affairs (VA) Regional Office (RO) and 
Insurance Center in Philadelphia, Pennsylvania, which denied 
the benefit sought on appeal.


FINDINGS OF FACT

1.  In a December 1983 rating decision, the veteran was 
awarded VA nonservice-connected disability pension benefits.

2.  Since the time that the veteran was first awarded pension 
benefits, the RO has continually informed him of his duty to 
immediately notify VA of any changes in his income, or his 
dependents.

3.  The veteran consistently indicated on his Eligibility 
Verification Reports that he was not married, that he was not 
receiving Social Security income, and that he had no income 
from his spouse, despite notice from VA to accurately report 
such information.

4.  A marriage certificate in the claims file reflects that 
the veteran was legally married on April 1988; there is no 
indication that that marriage was dissolved.

5.  Information from the Social Security Administration 
reveals that the veteran's wife earned wages from 1988 to 
1995, and she became entitled to Social Security benefits in 
1995.




CONCLUSION OF LAW

Waiver of recovery of an overpayment of VA pension benefits 
in the amount of $99,198.00, is precluded by evidence of bad 
faith on the veteran's part.  38 U.S.C.A. § 5302 (West 1991 & 
Supp. 2002); 38 C.F.R. §§ 1.963, 1.965 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

This matter arises out of the veteran's disagreement with a 
decision to deny his request for waiver of an overpayment of 
VA pension benefits, in the amount of $99,198.00.  This case 
was previously before the Board and remanded in December 2001 
for scheduling a travel board hearing.  That hearing was held 
in April 2002, and a copy of the transcript is in the record.

As a preliminary matter, the Board notes that on November 9, 
2000, the Veterans Claims Assistance Act of 2000 (VCAA), was 
enacted.  Pub. L. No. 106-475, 114 Stat. 2096 (2000); see 
38 U.S.C.A. §§ 5103, 5103A (West Supp. 2002).  The VCAA 
clarifies VA's duty to notify claimants and their 
representatives of information necessary to substantiate the 
claim for benefits, and also to assist claimants obtain such 
evidence.  The United States Court of Appeals for Veterans 
Claims ("the Court") has recently held that the VCAA is not 
applicable to waiver claims under 38 U.S.C.A. § 5302 (West 
1991 & Supp. 2002).  Barger v. Principi, 16 Vet. App. 132, 
138 (2002) (the Court notes that the provisions of the VCAA 
are relevant to a different chapter of title 38, and do not 
apply to 38 U.S.C.A. § 5302).  Although the VCAA is not 
applicable to this claim, the Board has reviewed the file and 
finds that the veteran was provided adequate notice as to the 
evidence needed to substantiate his claim, and there is no 
indication that there are any missing records pertinent to 
this appeal.  In short, the case is ready for appellate 
review.  

As another preliminary matter, the Board notes that the 
veteran has not questioned the validity, or lawfulness, of 
the debt at issue in this case.  In the absence of such a 
challenge, or in the absence of prima facie evidence that the 
debt was invalid, the Board may proceed with review of the 
waiver issue.  See Shaper v. Derwinski, 1 Vet. App. 430, 434 
(1991). 

According to the law, there shall be no recovery of payments 
or overpayments of any benefits under any of the laws 
administered by the Secretary of the VA, whenever it is 
determined that recovery of benefits would be against equity 
and good conscience, if application for relief is made within 
180 days of notification.  38 U.S.C.A. § 5302(a); 38 C.F.R. 
§ 1.962.  The standard "equity and good conscience" will be 
applied when the facts and circumstances in a case indicate a 
need for reasonableness and moderation in the exercise of the 
Government's rights.  38 C.F.R. § 1.965(a).  "Equity and 
good conscience" means arriving at a fair decision between 
the obligor and the Government.  Id.  In making this 
determination, consideration will be given to the following 
elements:  fault of the debtor; balancing of fault; undue 
hardship; defeat the purpose; unjust enrichment; changing 
position to one's detriment.  Id.  However, waiver of a debt 
is precluded if there is any indication of fraud or 
misrepresentation, bad faith, or a lack of good faith.  
38 U.S.C.A. § 5302(c); 38 C.F.R. § 1.965(b).  

Bad faith entails unfair or deceptive dealing by one who 
seeks to gain thereby at another's expense.  Thus, a debtor's 
conduct in connection with a debt arising from participation 
in a VA benefits/services program exhibits bad faith if such 
conduct, although not undertaken with actual fraudulent 
intent, is undertaken with intent to seek an unfair 
advantage, with knowledge of the likely consequences, and 
results in loss to the government.  38 C.F.R. § 1.965(b)(2).  
Lack of good faith means an absence of an honest intention to 
abstain from taking unfair advantage of the holder and/or the 
Government.  38 C.F.R. § 1.965(b)(3).  

In any case where there is indication of fraud or 
misrepresentation of a material fact on the part of the 
debtor, action on a request for waiver will be deferred 
pending appropriate disposition of the matter.  However, the 
existence of a prima facie case of fraud shall, nevertheless, 
entitle a claimant to an opportunity to make a rebuttal with 
countervailing evidence; similarly, the misrepresentation 
must be more than non-willful or mere inadvertence.  The 
Committee may act on a request for waiver concerning such 
debts, after the Inspector General or the Regional Counsel 
has determined that prosecution is not indicated, or the 
Department of Justice has notified VA that the alleged fraud 
or misrepresentation does not warrant action by that 
department, or the Department of Justice or the appropriate 
United States Attorney, specifically authorized action on the 
request for wavier.  38 C.F.R. § 1.962(b); see 38 C.F.R. 
§ 1.965(b)(1).  

In the present appeal, the veteran was originally awarded VA 
nonservice-connected disability pension benefits in a 
December 1983 rating decision.  By VA letter dated that same 
month, the veteran was notified that his benefits would begin 
on May 1, 1983, and that beginning in April 1984, the amount 
of his award was calculated based on zero income.  Attached 
to that letter was VA Form 21-6896, which notified the 
veteran of his obligation to immediately notify VA if he was 
awarded Social Security or any other retirement benefit.  He 
was also requested to submit proof of the birth of his minor 
child, and whether he contributed to the support of his 
child.  In August 1990, the RO sent the veteran a letter 
indicating that his pension award was still being calculated 
based on his report of zero income, as he listed on an 
Eligibility Verification Report (EVR).  The RO told the 
veteran to notify them immediately if there was any change in 
his income, marital status, or the number of his dependents.  

A VA letter dated in December 1992 notified the veteran that 
the amount of his pension benefits was adjusted based on 
information that he had received additional retirement and 
interest income in 1989, but had not reported that income.  
This fact led to an overpayment in the amount of $4,054.00.  
In a January 1993 decision, the Committee determined that 
although the veteran was at fault in creating that debt, 
there was no evidence of fraud, misrepresentation, or bad 
faith on the veteran's part, and that recovery of the debt 
would cause him undue hardship.  Thus, the Committee granted 
a waiver of recovery of the entire debt.  

Following the January 1993 waiver of the $4,054.00 debt, the 
record reveals that another overpayment was created later 
that year, in the original amount of $1,234.00.  That 
overpayment was waived by the Committee in a March 1994 
decision.  According to the Committee's decision, the veteran 
had been receiving pension benefits based on his receipt of 
retirement income and unreimbursed medical expenses.  
Information on the veteran's EVR showed lower medical 
expenses than he had previously reported, thus, an 
overpayment was created.  The Committee found that the 
veteran was not at fault for this debt, since medical 
expenses can vary.  Moreover, the Committee found that 
repayment of the debt would cause him undue financial 
hardship, and the debt was waived.  

Following waiver of that second debt, the veteran's pension 
award was adjusted numerous times over the years based on 
information provided by the veteran, and information learned 
by the RO.  Ultimately, in November 2000, the veteran was 
notified by VA Debt Management Center that he owed VA 
$99,198.00.  The veteran disagreed with that determination, 
and initiated the present appeal. 

A review of the actions leading up to the $99,198.00 debt 
reveals the following.  Over the years since the veteran was 
awarded pension benefits, he was required to file an EVR, to 
obtain information regarding income, net worth, dependency 
status, and any other information necessary to verify pension 
entitlement.  See 38 C.F.R. § 3.277(c).  A review of the 
EVR's in the record, dated in September 1993, August 1994, 
February 1997, February 1998, and March 2000, reveal that the 
veteran consistently indicated that he was not married, and 
was not receiving any income from Social Security or from a 
spouse.  This fact was clearly reported by the veteran on 
those forms.  Moreover, the veteran was consistently put on 
notice by the RO that he was required to report all changes 
in his income and dependency status.  Each time he was sent a 
letter regarding adjustment of his pension benefits, the RO 
explained to him that his pension award was based on his 
reported countable income, and that it was his duty to report 
any changes in his income to VA.  Moreover, those pension 
award adjustment letters were usually accompanied by VA Form 
21-8768, which contains information about the right to 
receive pension benefits.  Additionally, in April 1999, the 
RO sent the veteran a letter which explains, in clear terms, 
that the amount of money he received from VA is based on many 
things, most importantly changes in income and dependency.  
The letter reminded the veteran that he should immediately 
notify VA if there was any change in his income or his 
family's income.  He was also reminded to immediately inform 
VA if he had married, divorced, or had some other change in 
dependents.

In a May 2000 letter, the RO contacted the veteran to request 
clarification regarding the difference between his reported 
Social Security income of $0.00, and the $961.50 that the 
Social Security Administration indicated that he was 
receiving.  Moreover, the RO requested further clarification 
regarding the veteran's retirement income.  In the meantime, 
the RO indicated that they proposed to reduce his pension 
award.  The RO notified the veteran that this action may 
result in an overpayment.

In May 2000, correspondence was received from Representative 
Tim Holden, Member of Congress.  That correspondence 
indicated that the veteran had been married since 1988, and 
that his wife had earnings, including Social Security 
benefits.  The correspondence indicated that the veteran and 
his wife "were unaware that their marriage needed to be 
reported to [VA]."  The correspondence also requested a 
waiver of the overpayment. 

Following receipt of the congressional correspondence, in a 
June 2000 letter the RO notified the veteran that his VA 
benefits were suspended effective June 1, 2000, based on the 
marital and income evidence submitted by his congressman.  
That evidence showed that the veteran's current family income 
exceeded the income limit for a married veteran who required 
aid and attendance.  The RO reiterated that pension income is 
based on family income, and that the evidence showed that he 
was married since March 1988.  As such, he should have 
reported his wife's income.  The RO indicated that the Social 
Security Administration reported that the veteran's wife had 
earned wages from 1988 to 1995, at which time she became 
entitled to Social Security benefits.  The RO indicated that 
they proposed to terminate the veteran's benefits effective 
April 1988, as the veteran's total family income since that 
time exceeded the annual income limit for a married veteran.  
The veteran was notified that an overpayment was created, and 
that he would be notified of the exact amount.  In November 
2000, the Debt Management Center notified the veteran that he 
owed VA $99,198.00.  Basically, this amount represents the 
total amount of pension benefits that the veteran wrongfully 
received from April 1, 1988 to June 1, 2000.  

The veteran's request for waiver was referred to the 
Committee, which denied the request in a December 2000 
decision.  The Committee found that previous VA letters to 
the veteran informed him of his obligation to report changes 
in his income and dependents.  Additionally, it was noted 
that the veteran did not indicate on the EVRs that he was 
married.  The Committee found that there was sufficient 
evidence of misrepresentation on the veteran's part in 
creating the debt at issue in this appeal.  The Committee 
found that the veteran failed to notify VA of his receipt of 
Social Security benefits, or of his marriage in April 1988, 
including his wife's income.  In light of the finding of 
misrepresentation, the Committee noted that a waiver was 
precluded by law.  

In the veteran's substantive appeal, VA Form 9, received in 
August 2001, he argued that he had gone to an "income tax 
bureau" which told him that he "never had to report any 
income to the government again."  As to his marriage from 
1988-2000, he stated that he "had drawn up and legally 
signed a pre-nuptial agreement that separated and retained 
each parties income, debts and possessions."  Thus, he 
stated "I did not think I had to report a marriage or her 
income."  The veteran stated that he did not feel that he at 
any time tried to misrepresent the facts or deceive VA.  

In April 2002, the veteran and his wife appeared at a hearing 
before the undersigned member of the Board.  The veteran 
testified that they were told by a "tax service" that they 
did not have to report certain income to the government.  The 
veteran's wife testified that they had separate incomes and 
separate bills, and that when they were told they had to 
report both incomes and Social Security, she did not 
understand why.  The veteran stated that when his pension 
benefits were cut, he had to give two cars back to the car 
dealership, because he did not have the money to pay for 
them.  He indicated that he was receiving $398.00 from his 
private pension account, and $960.00 from Social Security.  
Upon questioning, the veteran indicated that he did not know 
that he had to tell VA he was married, because he was not 
living with his spouse.  

As noted earlier, in December 2000, the issue of entitlement 
to a waiver of recovery of the overpayment at issue in this 
appeal was before the Committee, which denied the request for 
a waiver on the basis that there was evidence of 
misrepresentation on the part of the veteran.  Although the 
Committee found a statutory bar to a waiver of recovery of 
the debt, the Board is not bound by the Committee's 
determination, as it is within the Board's province to 
determine whether waiver is statutorily precluded by a 
finding of fraud, misrepresentation, or bad faith.  See 
Ridings v. Brown, 6 Vet. App. 544, 546 (1994).

The Board has considered all evidence in this appeal, as 
outlined above, including the veteran's contentions.  
However, the Board agrees with the Committee's determination 
that there is a legal bar to the issue of waiver of recovery 
of the debt.  See 38 U.S.C.A. § 5302(a); 38 C.F.R. 
§ 1.965(b); Ridings, 6 Vet. App. at 546.  Specifically, the 
Board finds that the veteran acted in bad faith in 
consistently reporting to VA that he was not married and that 
he did not receive any income from Social Security.  The 
Board finds that the veteran's actions resulted in unfair 
gain, at the Government's expense.  Although the veteran may 
not have had actual fraudulent intent (the Committee found 
that the veteran engaged in misrepresentation), the Board 
finds that it was bad faith for the veteran not to report 
that he has been married since 1988, and not to report his 
wife's income or his own Social Security income.  38 C.F.R. 
§ 1.965(b)(2).  Additionally, the Board finds that the 
veteran acted with a lack of good faith, in that he did not 
abstain from taking unfair advantage of the Government.  
38 C.F.R. § 1.965(b)(3).

The Board notes that it is the responsibility of the pension 
recipient to notify VA of all circumstances that will affect 
entitlement to receive the rate of the benefit being paid, 
and such notice must be provided when the recipient acquires 
knowledge that his income has changed.  See 38 C.F.R. §§ 
3.277, 3.660(a)(1).  Moreover, the Secretary shall require an 
eligibility verification report under certain circumstances, 
including when necessary to preserve program integrity.  
38 C.F.R. § 3.277(c). 

In the present case, the veteran was consistently informed by 
VA that awards of pension benefits were based on total family 
income.  He was regularly requested to complete and submit 
EVRs, which clearly asked him whether or not he was married, 
and whether he was receiving Social Security income.  
However, the veteran always reported that he was not married, 
and that he had $0 in Social Security income.  The Board 
acknowledges the veteran's contentions at his April 2002 
hearing that he was told by a "tax service" that he did not 
have to report certain income on his EVR.  Nevertheless, the 
EVR form clearly requests certain pieces of information, and 
the veteran is not free to simply ignore VA's requests, or to 
report what he thinks he should report.  The Board further 
acknowledges the veteran's and his wife's testimony that they 
kept their income separate, and did not always live together 
during their marriage.  However, the veteran's wife also 
testified that she had quite heavy medical bills, and that 
she took quite a bit of her own income as well as the 
veteran's income.  In any event, regardless of whether or not 
the veteran and his wife shared their income, that was not a 
valid reason for the veteran's decision to report to VA that 
he was not married.  The EVR form clearly requests 
information regarding marital status, and the veteran simply 
did not report his marriage truthfully.  The EVR requests 
that a claimant check one of three boxes regarding marital 
status - those choices are as follows:  married, living with 
spouse; married, not living with spouse; and not married.  
The veteran could have at a minimum checked the box that he 
was married, not living with his spouse.  However, he 
indicated that he was not married. 

The veteran and his wife testified that they did not 
understand why there was an overpayment in this case.  
However, as described earlier in this decision, the RO 
explained to the veteran in letters dated in May 2000, June 
2000, and October 2000, of the circumstances leading to this 
overpayment.  Basically, the overpayment resulted from the 
veteran's failure to report his Social Security income, and 
his failure to report that he was married and that his wife 
had income.  The RO informed the veteran that upon learning 
these facts, the veteran's total family countable income 
since April 1988 (the month after he was married) was too 
high for entitlement to pension benefits.  As such his 
benefits were terminated retroactively, and the overpayment 
ensued.  

In short, the Board finds that the veteran was adequately 
informed by VA on many occasions that he must report his 
total family income, as well as any changes in his income and 
his dependents.  Nevertheless, the veteran continued to 
represent to VA that he was not married, not receiving Social 
Security income, and that his spouse did not have any income.  
The Board notes that on two earlier occasions, the Committee 
waived debts of approximately $4,000 and $1,200, the first 
debt of which resulted from the veteran's failure to 
accurately report his income.  Thus, the veteran was made 
aware of the consequences of his failure to report accurate 
information.  At this time, the Board concludes that the 
veteran's actions as described above amounted to bad faith, 
such that waiver of recovery of the debt at issue in this 
appeal is precluded, and the appeal is denied.  See 
38 U.S.C.A. § 5302(c); 38 C.F.R. § 1.965(b)


ORDER

Waiver of the recovery of an overpayment of VA pension 
benefits in the amount of $99,198.00, is precluded by 
evidence of bad faith on the veteran's part.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

